     Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 1 of 7

 1   XAVIER BECERRA                                              ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                              GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                          ROBINS KAPLAN LLP
     Senior Assistant Attorney General                             2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                               Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                           Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                       Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                          E-mail: RSilberfeld@RobinsKaplan.com
 5   KYLE A. LEWIS, State Bar No. 201041                         Special Counsel for Defendants
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants

10
                                IN THE UNITED STATES DISTRICT COURT
11
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                           SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                      Case No. 2:90-cv-00520 KJM-DB (PC)

16                                             Plaintiffs,       DEFENDANTS’ COMPLIANCE
                                                                 REPORTS FOR TRANSFERS OF CLASS
17                     v.                                        MEMBERS OUT OF DESERT
                                                                 INSTITUTIONS
18
     GAVIN NEWSOM, et al.,
19
                                            Defendants.
20

21

22             The attached California Department of Corrections and Rehabilitation (CDCR) reports

23   capture information concerning the transfer of class members out of desert institutions under the

24   parties’ Stipulation and [Proposed] Order Approving Plan to Report on Class Members

25   Transferred Out of Desert Institutions filed on February 14, 2020. (ECF No. 6465.) Defendants

26   submit these reports consistent with the parties’ stipulation, which the Special Master approved,

27   and is pending the Court’s adoption and approval.

28   ///
     [3419376.1]                                             1
     Defs.’ Compliance Rprts. for Transfers of Class Members Out of Desert Institutions (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 2 of 7

 1             The report attached at Exhibit A shows that all inmates who were placed in CDCR’s

 2   Mental Health Services Delivery System (MHSDS) while housed in a desert institution were

 3   transferred from the desert institution within the fourteen-day transfer timeline.

 4             The report attached as Exhibit B shows that three Coleman class members transferred to a

 5   desert institution in March 2020. All three transfers were inadvertent, two were returned to a

 6   MHSDS institution in less than twenty-four hours after arrival at the desert institution, and one

 7   transfer was returned within 83.33 hours, missing the required transfer timeline by 11.33 hours.

 8                                              CERTIFICATION
 9             Defendants’ counsel certifies that she reviewed the following order relevant to this filing:

10   ECF No. 6296.

11     Dated: April 15, 2020                                    Respectfully submitted,
12                                                              XAVIER BECERRA
                                                                Attorney General of California
13                                                              ADRIANO HRVATIN
                                                                Supervising Deputy Attorney General
14
                                                                /S/ ELISE OWENS THORN
15
                                                                Elise Owens Thorn
16                                                              Deputy Attorney General
                                                                Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                           2
     Defs.’ Compliance Rprts. for Transfers of Class Members Out of Desert Institutions (2:90-cv-00520 KJM-DB (PC))
               Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION      Page
                                                                 EDMUND G. BROWN3JR.,
                                                                                  ofGOVERNOR
                                                                                      7
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        April 15, 2020

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANT CDCR’S COMPLIANCE REPORTS FOR THE TRANSFER OF
                 COLEMAN CLASS MEMBERS OUT OF DESERT INSTITUTIONS

        Dear Mr. Hrvatin and Ms. Thorn:
                The California Department of Corrections and Rehabilitation (CDCR) submits its monthly
        information on compliance with the Desert Institutions Expedited Transfer for Mental Health
        Services Delivery System policy approved by the Court on September 27, 2019. (ECF No. 6296.)
        Attached as Exhibit A is CDCR’s MH Change report that provides tracking information for
        inmates referred to the Mental Health Services Delivery System while housed in one of the six
        desert institutions during the month of March 2020, with the inmates’ identifying information
        redacted. Attached as Exhibit B is the monthly MH Upon Arrival report that provides tracking
        information for Coleman class members inadvertently placed in one of the six desert institutions
        in March 2020, with the inmates’ identifying information redacted.

        Sincerely,

        /s/ Adam Fouch
        ADAM FOUCH
        Assistant Deputy Director
        California Department of Corrections and Rehabilitation
        Division of Adult Institutions
Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 4 of 7




                    Exhibit A
                                                                              Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 5 of 7
MHSDS Inmates at Desert Institutions Historical MH Change
Run Date: 04/01/2020 02:43 PM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP
Date Range: 03/01/2020 - 03/31/2020
Selection Criteria This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and were MH
R2
                                                                                                                                                                                                                                                                                             Calendar Days
                                                                                                                                              Endorsement    Endorsement     Arrival Date to Desert                                         Departure Date From   Arrival Date to Endorsed    Since MHSDS
    Institution        CDC Number            Last Name                        MH LOC                   Medical Hold     Endorsement Date                                                              MHSDS Begin Date    MHLOC History                                                                         Comment
                                                                                                                                               Institution      Level              Institution                                                  Institution          MHSDS Institution       Begin Date and
                                                                                                                                                                                                                                                                                             Transfer Arrival

      CAC                                                     CCCMS 02/25/2020 - 03/06/2020                 N         02/28/2020 00:00           FOL              II       11/28/2018 17:36           02/25/2020         MH   Change      03/06/2020 04:40        03/06/2020 11:26                 10
      CAC                                                     CCCMS 03/03/2020 - 03/13/2020                 N         03/12/2020 00:00          ASP               II       12/20/2018 11:18           03/03/2020         MH   Change      03/13/2020 04 55        03/13/2020 08:51                 10
      CAC                                                     EOP 03/03/2020 - 03/06/2020                   N         03/06/2020 00:00          SATF              II       11/25/2019 12:16           03/03/2020         MH   Change      03/06/2020 13:20        03/06/2020 16:42                  3
       CAL                                                    CCCMS 03/03/2020 - 03/03/2020                 N         03/03/2020 12:41          RJD              NA        10/29/2019 14:25           03/03/2020         MH   Change      03/03/2020 14:24        03/03/2020 17:33                  0
       CAL                                                    CCCMS 03/26/2020 - 03/31/2020                 N         03/30/2020 00:00           CCI             IV        03/29/2019 13:10           03/26/2020         MH   Change
       CAL                                                    CCCMS 03/10/2020 - 03/10/2020                 N         03/10/2020 16:01          RJD              NA        03/05/2020 17:07           03/10/2020         MH   Change      03/10/2020 18 51        03/10/2020 22:27                  0
       CAL                                                    CCCMS 03/03/2020 - 03/03/2020                 N         03/03/2020 12:37          RJD              NA        07/18/2018 15:25           03/03/2020         MH   Change      03/03/2020 14:26        03/03/2020 17:33                  0
       CAL                                                    CCCMS 03/21/2020 - 03/21/2020                 N         03/21/2020 16:51          RJD              III       03/19/2020 15:19           03/21/2020         MH   Change      03/21/2020 17:44        03/21/2020 20:17                  0
       CAL                                                    CCCMS 03/13/2020 - 03/13/2020                 N         03/13/2020 17:50          RJD              NA        03/11/2020 07:46           03/13/2020         MH   Change      03/13/2020 19:40        03/13/2020 22:30                  0
       CAL                                                    CCCMS 03/24/2020 - 03/27/2020                 N         03/25/2020 13:52          CRC              NA        03/11/2020 14:35           03/24/2020         MH   Change      03/27/2020 09:22        03/27/2020 12:22                  3
       CAL                                                    CCCMS 02/27/2020 - 03/04/2020                 N         02/28/2020 00:00          PVSP             III       02/06/2020 10:50           02/27/2020         MH   Change      03/04/2020 08:35        03/05/2020 10:36                  7
       CAL                                                    CCCMS 03/02/2020 - 03/02/2020                 N         03/02/2020 14:35          RJD              NA        08/29/2019 16:02           03/02/2020         MH   Change      03/02/2020 16:32        03/02/2020 19:55                  0
       CAL                                                    CCCMS 03/27/2020 - 03/31/2020                 N         03/30/2020 00:00          MCSP             III       03/19/2020 15:19           03/27/2020         MH   Change
       CAL                                                    CCCMS 03/28/2020 - 03/28/2020                 N         03/28/2020 19:39          RJD              NA        06/18/2019 13:56           03/28/2020         MH   Change      03/28/2020 20:24        03/28/2020 23:37                  0
       CAL                                                    CCCMS 03/07/2020 - 03/07/2020                 N         03/07/2020 15:40          RJD              NA        09/05/2019 15:34           03/07/2020         MH   Change      03/07/2020 15:28        03/07/2020 18:12                  0
       CAL                                                    CCCMS 03/27/2020 - 03/31/2020                 N                                                              03/12/2020 10:00           03/27/2020         MH   Change
       CAL                                                    CCCMS 03/03/2020 - 03/11/2020                 N         03/05/2020 00:00          WSP              III       02/19/2020 13:56           03/03/2020         MH   Change      03/11/2020 08:41        03/11/2020 18:58                  8
       CAL                                                    CCCMS 03/27/2020 - 03/31/2020                 N         03/30/2020 00:00           CCI             IV        03/17/2020 15:19           03/27/2020         MH   Change
      CCC                                                     CCCMS 03/11/2020 - 03/19/2020                 N         03/13/2020 00:00          CHCF              II       12/26/2019 18:57           03/11/2020         MH   Change      03/19/2020 05:11        03/23/2020 08:26                 12
      CCC                                                     CCCMS 03/04/2020 - 03/10/2020                 N         03/05/2020 00:00           ASP              II       04/24/2019 16:35           03/04/2020         MH   Change      03/10/2020 05:20        03/12/2020 13:02                  8
      CCC                                                     CCCMS 02/26/2020 - 03/03/2020                 N         02/27/2020 00:00           SOL              II       08/21/2019 11:20           02/26/2020         MH   Change      03/03/2020 06:12        03/03/2020 13:19                  6
      CCC                                                     CCCMS 02/26/2020 - 03/04/2020                 N         02/27/2020 00:00           SCC              II       01/08/2020 15:59           02/26/2020         MH   Change      03/04/2020 05:19        03/05/2020 12:23                  8
      CCC                                                     CCCMS 03/11/2020 - 03/18/2020                 N         03/13/2020 00:00           CTF              II       11/26/2019 15:10           03/11/2020         MH   Change      03/18/2020 05:39        03/19/2020 11:59                  8
      CCC                                                     CCCMS 03/11/2020 - 03/19/2020                 N         03/13/2020 00:00          CHCF              II       03/03/2020 17:38           03/11/2020         MH   Change      03/19/2020 05:12        03/23/2020 08:26                 12
      CCC                                                     CCCMS 03/04/2020 - 03/11/2020                 N         03/05/2020 00:00          CRC               II       02/03/2020 17:36           03/04/2020         MH   Change      03/11/2020 08:48        03/12/2020 14:20                  8
      CCC                                                     CCCMS 03/11/2020 - 03/17/2020                 N         03/13/2020 00:00           ASP              II       01/07/2020 14:34           03/11/2020         MH   Change      03/17/2020 06:29        03/18/2020 11:39                  7
      CCC                                                     CCCMS 03/04/2020 - 03/11/2020                 N         03/05/2020 00:00          CMC               II       02/20/2020 18:01           03/04/2020         MH   Change      03/11/2020 08:46        03/12/2020 10:44                  8
      CCC                                                     CCCMS 02/26/2020 - 03/03/2020                 N         03/02/2020 13:39          PBSP             NA        10/28/2019 16:08           02/26/2020         MH   Change      03/03/2020 06 08        03/05/2020 17:45                  8
      CEN                                                     CCCMS 03/04/2020 - 03/11/2020                 N         03/06/2020 00:00          KVSP             IV        10/23/2014 15:55           03/04/2020         MH   Change      03/11/2020 06:10        03/11/2020 19:57                  7
      CEN                                                     CCCMS 03/14/2020 - 03/14/2020                 N         03/14/2020 12:30           RJD             NA        02/23/2018 15:06           03/14/2020         MH   Change      03/14/2020 13:48        03/14/2020 15:53                  0
      CEN                                                     CCCMS 03/23/2020 - 03/23/2020                 N         03/23/2020 17:55           RJD             NA        07/18/2019 18:56           03/23/2020         MH   Change      03/23/2020 18:27        03/23/2020 21:45                  0
      CEN                                                     CCCMS 03/26/2020 - 03/26/2020                 N         03/26/2020 15:05           RJD             NA        03/28/2019 18:18           03/26/2020         MH   Change      03/26/2020 16:20        03/26/2020 18:49                  0
      CEN                                                     CCCMS 03/20/2020 - 03/20/2020                 N         03/20/2020 13:17           RJD             NA        01/29/2019 16:48           03/20/2020         MH   Change      03/20/2020 15:31        03/20/2020 17:30                  0
      CEN                                                     CCCMS 03/02/2020 - 03/02/2020                 N         03/02/2020 12:57           RJD             NA        04/26/2019 11:00           03/02/2020         MH   Change      03/02/2020 14:20        03/02/2020 17:00                  0
      CEN                                                     CCCMS 03/25/2020 - 03/31/2020                 N         04/01/2020 00:00           ASP              II       08/15/2019 17:43           03/25/2020         MH   Change
      CEN                                                     CCCMS 03/18/2020 - 03/18/2020                 N         03/18/2020 14:24           RJD             NA        10/30/2019 19:45           03/18/2020         MH   Change      03/18/2020 15:22        03/18/2020 17:56                  0
      CEN                                                     CCCMS 03/04/2020 - 03/10/2020                 N         03/06/2020 00:00           CTF              II       01/22/2020 17:10           03/04/2020         MH   Change      03/10/2020 06:24        03/11/2020 09:58                  7
      CEN                                                     CCCMS 03/25/2020 - 03/31/2020                 N         04/01/2020 00:00          SATF             III       03/09/2020 15:26           03/25/2020         MH   Change
      CEN                                                     CCCMS 03/23/2020 - 03/27/2020                 N         03/25/2020 00:00           CTF              II       03/16/2020 16:35           03/23/2020         MH   Change      03/27/2020 06 01
      CEN                                                     CCCMS 03/01/2020 - 03/01/2020                 N         03/01/2020 14:10           RJD             NA        08/24/2018 15:58           03/01/2020         MH   Change      03/01/2020 15:32        03/01/2020 17:41                  0
      CEN                                                     CCCMS 03/18/2020 - 03/18/2020                 N         03/18/2020 12:26           RJD             NA        11/14/2019 16:58           03/18/2020         MH   Change      03/18/2020 14:23        03/18/2020 17:31                  0
      CEN                                                     CCCMS 03/25/2020 - 03/31/2020                 N         03/27/2020 00:00          HDSP             IV        01/21/2020 12:47           03/25/2020         MH   Change
      CEN                                                     EOP 03/18/2020 - 03/23/2020                   N         03/24/2020 10:08           RJD             IV        02/20/2020 10:35           03/18/2020         MH   Change      03/23/2020 13:46        03/26/2020 14:02                  8
      CEN                                                     CCCMS 02/26/2020 - 03/04/2020                 N         02/28/2020 00:00          KVSP             IV        01/24/2019 17:56           02/26/2020         MH   Change      03/04/2020 05:41        03/05/2020 11:01                  8
      CEN                                                     CCCMS 03/17/2020 - 03/17/2020                 N         03/17/2020 13:06           RJD             NA        12/17/2015 16:41           03/17/2020         MH   Change      03/17/2020 13 57        03/17/2020 16:01                  0
      CVSP                                                    CCCMS 03/17/2020 - 03/24/2020                 N         03/20/2020 00:00           CTF              II       02/25/2020 15:31           03/17/2020         MH   Change      03/24/2020 12 08        03/25/2020 16:47                  8
      CVSP                                                    CCCMS 03/11/2020 - 03/18/2020                 N         03/16/2020 00:00          SATF             III       02/21/2020 12:49           03/11/2020         MH   Change      03/18/2020 06 02        03/19/2020 09:52                  8
      CVSP                                                    CCCMS 03/12/2020 - 03/17/2020                 N         03/13/2020 00:00           CTF              II       10/24/2019 16:50           03/12/2020         MH   Change      03/17/2020 11:46        03/18/2020 17:26                  6
      CVSP                                                    CCCMS 03/24/2020 - 03/31/2020                 N         03/27/2020 00:00          SATF              II       12/19/2019 17:23           03/24/2020         MH   Change
      CVSP                                                    CCCMS 02/26/2020 - 03/03/2020                 N         02/27/2020 00:00          CRC               II       01/23/2020 16:30           02/26/2020         MH   Change      03/03/2020 13 02        03/03/2020 17:05                  6
      CVSP                                                    CCCMS 03/04/2020 - 03/11/2020                 N         03/05/2020 00:00           CCI              II       12/10/2019 15:33           03/04/2020         MH   Change      03/11/2020 05:21        03/12/2020 10:53                  8
      CVSP                                                    CCCMS 03/04/2020 - 03/06/2020                 N         03/05/2020 00:00          CRC               II       03/26/2019 15:29           03/04/2020         MH   Change      03/06/2020 05:31        03/09/2020 08:35                  5
      CVSP                                                    CCCMS 03/12/2020 - 03/16/2020                 N         03/13/2020 00:00           VSP              II       10/08/2019 15:07           03/12/2020         MH   Change      03/16/2020 09:12        03/18/2020 17:22                  6
      CVSP                                                    CCCMS 03/24/2020 - 03/31/2020                 N         03/27/2020 00:00           CTF              II       01/03/2020 15:39           03/24/2020         MH   Change
      CVSP                                                    CCCMS 02/26/2020 - 03/03/2020                 N         02/28/2020 00:00           CTF              II       09/05/2018 21:50           02/26/2020         MH   Change      03/03/2020 13 02        03/04/2020 18:08                  7
      CVSP                                                    CCCMS 03/17/2020 - 03/24/2020                 N         03/20/2020 00:00           CCI              II       01/28/2020 09:40           03/17/2020         MH   Change      03/24/2020 12 08        03/25/2020 11:31                  8
      CVSP                                                    CCCMS 03/04/2020 - 03/06/2020                 N         03/05/2020 00:00          SATF              II       02/13/2020 21:47           03/04/2020         MH   Change      03/06/2020 05:31        03/11/2020 11:20                  7
       ISP                                                    CCCMS 03/26/2020 - 03/31/2020                 N                                                              05/07/2019 14:42           03/26/2020         MH   Change
       ISP                                                    CCCMS 03/12/2020 - 03/18/2020                 N         03/17/2020 00:00          SATF             III       11/21/2019 15:30           03/12/2020         MH   Change      03/18/2020 07:12        03/19/2020 09:52                  7
       ISP                                                    CCCMS 02/28/2020 - 03/11/2020                 N         03/03/2020 00:00           LAC             IV        06/04/2019 12:54           02/28/2020         MH   Change      03/11/2020 06 01        03/11/2020 10:39                 12
       ISP                                                    CCCMS 03/18/2020 - 03/25/2020                 N         03/23/2020 00:00          MCSP             III       01/21/2020 00:08           03/18/2020         MH   Change      03/25/2020 05 50        03/26/2020 14:36                  8
       ISP                                                    CCCMS 02/28/2020 - 03/11/2020                 N         03/03/2020 00:00          RJD              III       01/28/2020 15:23           02/28/2020         MH   Change      03/11/2020 06 01        03/11/2020 11:11                 12
Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 6 of 7




                     Exhibit B
                                                                                                                               Case 2:90-cv-00520-KJM-DB Document 6608 Filed 04/15/20 Page 7 of 7




MHSDS Inmates at Desert Institutions Historical MH Upon Arrival
Run Date: 04/01/2020 02:43 PM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP
Date Range: 03/01/2020 - 03/31/2020
Selection Criteria: This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and were
MH Upon Arrival.
R2
                                                                                                                                                                                                                                                                Arrival Date to
                                                                                                                         Endorsement                            Arrival Date to Desert                                                   Departure Date From                      Transfer Timeline
     Institution       CDC Number          Last Name      MHSDS Begin Date Medical Hold         Endorsement Date                            Endorsement Level                                        MH LOC              MHLOC History                         Endorsed MHSDS                                        Comment
                                                                                                                          Institution                                 Institution                                                            Institution                              (Hours)
                                                                                                                                                                                                                                                                  Institution
                                                                                                                                                                                                                         MH Upon
CAL                                                       02/06/2020          N              03/26/2020 13:19          RJD                  NA                  03/26/2020 12:43         CCCMS 02/06/2020 - 03/26/2020                   03/26/2020 14:05 03/26/2020 17:16                    4.55 Inadvertent Transfer
                                                                                                                                                                                                                         Arrival
                                                                                                                                                                                                                         MH Upon
CEN                                                       03/23/2020          N              03/24/2020 09:35          RJD                  NA                  03/24/2020 00:06         CCCMS 03/23/2020 - 03/24/2020                   03/24/2020 10:55 03/24/2020 13:04                  12.97 Inadvertent Transfer
                                                                                                                                                                                                                         Arrival
                                                                                                                                                                                                                         MH Upon                                                                      Missed transfer timeline by 11.33
CEN                                                       03/17/2020          N              03/30/2020 00:00          COR                  IV                  03/27/2020 10:17         CCCMS 03/17/2020 - 03/30/2020                   03/30/2020 15:25 03/30/2020 21:37                  83.33
                                                                                                                                                                                                                         Arrival                                                                      hours
                                                                                                                                                                                                                         MH Upon
CVSP                                                      11/17/2018          N              01/18/2019 00:00          CCI                  IV                  01/13/2020 15:12         CCCMS 11/27/2018 - 03/31/2020                                                                                Out to Court
                                                                                                                                                                                                                         Arrival
                                                                                                                                                                                                                         MH Upon
CVSP                                                      10/29/2019          N              01/15/2020 00:00          RJD                  III                 03/14/2020 08:18         CCCMS 11/06/2019 - 03/31/2020                                                                                Out to Court
                                                                                                                                                                                                                         Arrival
